Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 9, 16 and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 13 and 14 of U.S. Patent No. 10,484,826. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the Patent anticipates all of the features of claim 1 of the current Application.  Claim 1 of the Patent anticipates all of the features of claim 9 of the current Application.  Claim 11 of the Patent anticipates all of the features of claim 16 of the current Application. Claim 13 of the Patent anticipates all of the features of claim 6 of the current Application. Claim 13 of the Patent anticipates all of the features of claim 18 of the current Application. Claim 14 of the Patent anticipates all of the features of claim 19 of the current Application. Claim 13 of the Patent anticipates all of the features of claim 20 of the current Application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9-11, 13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0046692 (Grigg et al.) in view of US 2014/0002188 (Chen et al.) in view of US 2003/0163261 (Iida).
As to claim 1. Grigg teaches a short-range verifying system, comprising: 
a reader (320, fig 3), connected with the server, comprising: 
a first MCU (322, fig 3);
a first Bluetooth module (see paragraph 78), incorporated in the first MCU; and 
a wireless tag (340, fig 3), coupled to the reader via a short-range Bluetooth communication to verify a transaction,
wherein when the wireless tag is in a communication range of the short-range Bluetooth communication provided by the first Bluetooth module, the reader verifies an operation by communicating with the wireless tag via the short-range Bluetooth communication (mobile device 340 engages in NFC/Bluetooth communication with other apparatuses such as transaction device 320 as part of a process to verify a transaction, see paragraphs 78-81 and figure 2).

However Griggs fails to teach a first resistor, coupled to the first Bluetooth module in one end and coupled to a ground in another end such that the short range Bluetooth communication is provided by the first Bluetooth module coupled to the first resistor and the first resistor coupled to the ground.
In analogous art, Chen teaches that a Bluetooth module can be connected to a power amplifier having a resistor that is grounded on the other end (see Chen, figure 1 and paragraph 717).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching of Chen into Griggs so as to provide for properly amplified transmissions.
What is further lacking from Griggs is wherein the communication range of the short-range Bluetooth communication provided by the first Bluetooth module coupled to the first resistor and the first resistor coupled to the ground is less than 3 centimeters.
In analogous art, Iida teaches a Bluetooth module having a communication range of 2 mm in a close coupled type mode (see Iida, paragraph 57).  This teaching in combination with Griggs in view of Chen would provide for a Bluetooth module coupled to a resistor providing short range communication of less than 3 centimeters.
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching of Iida into Griggs so as to provide for extra secure short range transmission.
As to claim 16, Grigg teaches a short-range verifying system, comprising: 
a server (330, fig 3);
a communication network (310, fig 3);
a reader (320, fig 3), connected with the server, comprising: 
a first MCU (322, fig 3);
a first Bluetooth module (see paragraphs 78 and 79, NFC may include Bluetooth), incorporated in the first MCU; and 
a wireless tag (340, fig 3), coupled to the reader via a short-range Bluetooth communication to verify a transaction,
wherein when the wireless tag is in a communication range of the short-range Bluetooth communication provided by the first Bluetooth module, the reader verifies an operation by communicating with the wireless tag via the short-range Bluetooth communication (mobile device 340 engages in NFC/Bluetooth communication with other apparatuses such as transaction device 320 as part of a process to verify a transaction, see paragraphs 78-81 and figure 2).

However Griggs fails to teach a first resistor, coupled to the first Bluetooth module in one end and coupled to a ground in another end such that the short range Bluetooth communication is provided by the first Bluetooth module coupled to the first resistor and the first resistor coupled to the ground.
In analogous art, Chen teaches that a Bluetooth module can be connected to a power amplifier having a resistor that is grounded on the other end (see Chen, figure 1 and paragraph 717).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching of Chen into Griggs so as to provide for properly amplified transmissions.
What is further lacking from Griggs is wherein the communication range of the short-range Bluetooth communication provided by the first Bluetooth module coupled to the first resistor and the first resistor coupled to the ground is less than 3 centimeters.
In analogous art, Iida teaches a Bluetooth module having a communication range of 2 mm in a close coupled type mode (see Iida, paragraph 57).  This teaching in combination with Griggs in view of Chen would provide for a Bluetooth module coupled to a resistor providing short range communication of less than 3 centimeters.
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching of Iida into Griggs so as to provide for extra secure short range transmission.
As to claim 9, the systems cited in the rejections of 1 and 16 each perform all the steps recited in claim 9.
As to claims 2 and 10, Griggs further teaches wherein the wireless tag comprises: a second MCU (342, fig 3A); and a second Bluetooth module (see paragraphs 78 and 79, NFC may include Bluetooth), incorporated in the second MCU.
As to claims 3 and 11, Chen further teaches wherein the first MCU comprises a plurality of first pins corresponding to radio frequency and the first MCU couples to the first resistor by at least one of the first pins (see Chan, paragraphs 719, 724 and 725).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching of Chen into Griggs so as to provide for properly amplified transmissions.
As to claim 4, Chen further teaches wherein a resistance of the first resistor is about 50 Q (see Chan, paragraph 706).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching of Chen into Griggs so as to provide for properly amplified transmissions.
As to claim 6, Griggs further teaches wherein the reader is installed on a transaction machine and the operation is a financial transaction (see paragraph 79).
As to claim 13, Griggs further teaches wherein the reader is installed on a transaction machine and the operation is a financial transaction (see paragraph 79).
As to claim 17, Griggs further teaches wherein the wireless tag is installed in terminal devices comprising a wearable device, a mobile device or a node device, while the reader is installed in event objects comprising a door lock, a transaction device, a card machine, an ATM machine or a payment device (see paragraphs 79 and 87).
As to claim 18, Griggs further teaches wherein the wireless tag sends a user information to the server (330, fig 3), and the server compares the user information to an account information of the transaction to verify the transaction (location of transaction along with transaction data that identifies user sent from transaction machine 320 [~account information], see paragraphs 42, 43, 52 and 79. This collective information is compared and cross referenced by authorization apparatus to information sent by mobile device 340 that would identify the user and the location of user’s mobile device to determine if transaction is valid).
As to claim 19, Griggs further teaches wherein the wireless tag further comprises a sensor, and the user information is a personal distinctive feature sensed by the sensor (included in information sent from mobile device is accelerometer data [-sensor in wireless tag], see paragraph 45).
As to claim 20, Griggs further teaches wherein the wireless tag sends the user information to the server via a transaction device, and wherein the user information sending from the wireless tag to the transaction device is through the short range communication (transaction data sent from transaction machine 320 may be received from mobile device via NFC [-short range communication], see paragraph 79).
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0046692 (Grigg et al.) in view of US 2014/0002188 (Chen et al.) in view of US 2003/0163261 (Iida) as applied to claims 1 and 9 above, and further in view of Well Known Prior Art (Official Notice).
As to claims 5 and 12, what is further lacking from Grigg is wherein the reader is installed corresponding to a door and the operation is to unlock the door.
Examiner takes official notice that it was well known in the arts at the time of the invention to use short range wireless verification such as that taught by Grigg to unlock doors using said short range wireless verification between a reader installed on a door and a wireless device.
It would have been obvious to apply this teaching into Grigg in view of Chen and Iida so as to provide a secure mechanism for dispensing keys.
Allowable Subject Matter
Claims 7, 8, 14 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAZDA SABOURI/Primary Examiner, Art Unit 2641